ACCEPTED
                                                                                          01-15-00773-CV
                                                                              FIRST COURT OF FILED
                                                                                                 APPEALS
                                                                                 9/4/2015 10:52:12 AM
                                                                                       HOUSTON,     TEXAS
                                                                                          Stan 3:18:18
                                                                                     9/24/2015  Stanart PM
                                                                                          County Clerk
                                                                                   CHRISTOPHER      PRINE
                                                                                         Harris County
                                                                                                   CLERK
                                                        PROBATE COURT 3
                                    NO. 412,338

IN THE ESTATE OF                          § IN THE PROBATE COURT  FILED IN
                                          §                1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
SARA SAMPSON MCGOWAN,                     § NO. THREE (3) OF
                                                           9/24/2015 3:18:18 PM
                                          §
                                                           CHRISTOPHER A. PRINE
DECEASED                                  § HARRIS COUNTY, TEXAS   Clerk


                              NOTICE OF APPEAL

   BERNICE YOST, SPECIAL CONSERVATOR FOR GEORGIA COX,

(“Respondent”) files notice of appeal and shows the Court the following:

   1. This appeal is from Probate Court No. 3 in Harris County, Texas, the

      Honorable Rory Olsen presiding.

   2. The style of the case in the trial court is Cause No. 412,338; In the Estate of

      Sara Sampson McGowan.

   3. Respondent desires to appeal from the Court’s Final Judgment signed

      August 20, 2015, together with all orders in this matter and all rulings by

      operation of law, including any orders on post-verdict and post-judgment

      motions.

   4. Respondent is appealing to the First or Fourteenth Court of Appeals in

      Houston, Texas.
Respectfully submitted,

/s/ Thomas C. Wright
Thomas C. Wright
State Bar No. 22059400
Wanda McKee Fowler
State Bar No. 13698700
Andrea G. Tindall
State Bar No. 24079467
WRIGHT & CLOSE, LLP
One Riverway, Suite 2200
Houston, Texas 77056
Tel: 713-572-4321 / Fax: 713-572-4320
wright@wrightclose.com
fowler@wrightclose.com
tindall@wrightclose.com

/s/ John T. Elliott
John T. Elliott
State Bar No. 24055444
Sharon C. Stodghill
State Bar No. 00785058
LAW OFFICE OF SHARON C. STODGHILL
952 Echo Lane, Suite 330
Houston, TX 77024
Tel: 713-464-6412 / Fax: 713-827-7483
John.elliott@scslawyer.com

OF COUNSEL:

Gus G. Tamborello
State Bar No. 19632000
GUS G. TAMBORELLO, P.C.
2900 Weslayan, Suite 150
Houston, TX 77027
Tel: 713-659-7777 / Fax: 713-659-7780
gus@tamborellolaw.com

Attorneys for Bernice Yost,
Special Conservator for Georgia Cox



  2
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the
following attorneys by e-service on this 4th day of September, 2015:

Michael Scott Thomas
THOMAS & WILLIAMS, LLP
2626 S. Loop West, Suite 561
Houston, TX 77054
mstlawyer@aol.com
Attorneys for James Sampson Fails

Roy Camberg
THE CAMBERG LAW FIRM, P.C.
17225 El Camino Real, Suite 444
Houston, Texas 77057
Temporary Administrator

                                        /s/ Thomas C. Wright
                                        Thomas C. Wright




                                          3